Citation Nr: 1133001	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-01 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back injury, to include arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to December 1967, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the U.S. Naval Reserves.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision that, in pertinent part, denied service connection for a low back disability.  The Veteran timely appealed.

In February 2009, the Veteran and his wife testified during a hearing before the undersigned at the RO.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In September 2009, the Board remanded the matter for additional development. The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, degenerative joint disease of the lumbar spine had its onset in service. 


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by awarding service connection for degenerative joint disease of the lumbar spine.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2010).  

The Veteran contends that he injured his lumbar spine on at least three occasions during active duty while serving as a crew member aboard Naval aircraft.  He described one incident in 1965 or 1966 when the aircraft landing was a little short of the runway, stressing the aircraft and causing bumps and bruises.  He testified that he injured his low back in May 1967 when he fell during an egress from an aircraft that made an emergency landing.  He reported having a "stiff neck and back" at his duty station in July 1967, and sought treatment in August 1967.  He testified that he was taken off active duty and had bed rest, with no physical training.  He testified that his back continued to bother him in December 1967, and that his lower back was compromised on each occasion.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362.

Service treatment records, dated in July 1967, show complaints of a stiff neck.  Records show that the Veteran complained of sharp pain in the lower lumbar region of his back in August 1967, and indicated that he previously had fallen but did not notice any injury.  He was prescribed a heat lamp for application several times daily and medication.

There is no evidence of arthritis manifested to a compensable degree within the first post-service year, to warrant service connection for arthritis of the lumbar spine on the basis of presumptions referable to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

On a "Report of Medical History" completed by the Veteran during Naval Reserves service in June 1969 and in August 1972, he checked "no" in response to whether he ever had or now had recurrent back pain.

The Veteran reported additional injuries to his lumbar spine, following his Naval Reserves service.  He strained his back moving textbooks in 1977.  Records show that he underwent surgery for a herniated disc, L4-L5, in February 1978; and was treated for low back pain during the 1980's.  The Veteran reportedly fell on an icy parking lot and re-injured his back in March 1994. 

Records received from the Social Security Administration reflect that the Veteran had been found disabled since June 1994; and that his primary disability was shown as back injury, degenerative disc disease.  

In April 2006, the Veteran's sister-in-law, who is a nurse, and other family members and friends have indicated that the Veteran entered active service in prime physical condition; and that he came out of service with back problems that have persisted for 40 years.  Symptoms observed include back pain, muscle spasms, physical therapy, inability to sit or stand or walk, medications, nerve blocks, and surgery.

The report of an August 2008 VA examination reflects limited and painful motion of the thorocolumbar spine.  Diagnoses include chronic lumbar strain, lumbar spondylosis, and degenerative discogenic disease.  Following a review of the claims file and examination of the record, the examiner opined that it was less likely as not that the Veteran's low back disability was caused by or a result of military service.  In support of the opinion, the examiner reasoned that there was no evidence in the record to show any chronic complaints, problems, or treatments connected to the Veteran's single back complaint in 1967.
  
In February 2009, the Veteran testified that, because of the nature of the injury, it had started in service and had been aggravated; and that he had symptoms all along, and the severity of which had increased over the duration to the present day.  While the Veteran and lay witnesses are competent to claim that the back has been continuously symptomatic since service, this evidence is contradicted by Reports of Medical History in intervening years that the Veteran did not have recurrent back pain.  It is of limited probative value.  

Following the Board's September 2009 remand, the Veteran underwent a VA examination in June 2010 for purposes of determining the nature and etiology of his low back disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner noted the Veteran's reported back problems and his in-service injuries to his back, and his treatment for low back pain in 1967 and his continuing complaints of low back pain.  The Veteran reported that he underwent a laminectomy post-service for "vertebral compression," and that his condition had progressively worsened.  The examiner considered the Veteran's statements of a history of trauma to the spine, when the landing gear of the aircraft collapse in 1965 or 1966, and the emergency landing in 1967-although these were not noted in the records; and his post-service treatment for low back pain.  Following examination, the examiner opined that it is as least as likely as not that the Veteran's degenerative joint disease of the lumbar spine was caused by or a result of injury in service.  The examiner reasoned that injuries to the spine can cause significant degenerative arthritis years later.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The findings of degenerative arthritis of the lumbar spine post-service are consistent with the complaints of injury and findings of low back pain in service.  The 2010 VA examiner explained that current degenerative joint disease may be related to the remote back trauma in service and that it was as likely as not degenerative joint disease was associated with inservice back trauma.  It appears that the January 2008 examiner had not considered the Veteran's lay statements regarding multiple back injuries in service.

In this case, the Veteran complained of low back pain, which he related to injury in service and to the degenerative arthritis in that area of the lumbar spine.  The opinion of the June 2010 examiner is more probative for resolving the matter on appeal because it is supported by the evidence of record and based on the overall record.  Resolving all doubt in the Veteran's favor, the Board finds that the degenerative joint disease of the lumbar spine had its onset in service.  See 38 C.F.R. § 3.102 (2010).  



ORDER

Service connection for degenerative joint disease of the lumbar spine is granted.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


